PER CURIAM.
We affirm the trial court’s order denying Appellant’s Motion to Correct Illegal Sentence, filed pursuant to rule 3.800(a), Florida Rules of Criminal Procedure. See Layton v. State, 432 So.2d 195 (Fla. 1st DCA 1983). In doing so, we reject Appellant’s argument that the experimental guidelines, created by Chapter 79-362, Laws of Florida, were invalid as an unconstitutional delegation of legislative authority. Rather, those guidelines were created as part of a pilot program and implemented in four judicial circuits “for the purpose of testing the feasibility of developing and implementing sentencing guidelines.” See Smith v. State, 537 So.2d 982, 984 (Fla.1989).
AFFIRMED.
ZEHMER, C.J., and MICKLE and LAWRENCE, JJ., concur.